Title: Thomas Jefferson to George Jefferson, 10 June 1811 [document added in digital edition]
From: Jefferson, Thomas
To: Jefferson, George


          
            
              Dear Sir
              Monticello
                June 10. 11.
            
            I recieved yesterday yours of the 6th informing me of the sale of part of my flour at my lowest limit of 9.D. you must be so good as to consider that limit as removed. it was originally proposed at a season when I was satisfied the market must come to that notwithstanding momentary depressions. but the season is now arrived when the approach of harvest must necessarily lower the demand & price. we must therefore take what we can get for any still in hand, as no rise can be expected for this season, & the commodity will not keep till another.in the progress of the non-importation law, there is a single article of British manufacture, for the want of which we may suffer piercing distress. that is, the striped blankets for the negroes, for which no substitute can be had. I think it a duty to those poor creatures to look to this in time. could you procure me 50. in Richmond or elsewhere? perhaps they may as yet be had and without an extravagant advance, altho some advance must even now be expected. you will remove a load of painful apprehension from my mind if you can secure me on this article. I wish not to be named as the purchased purchaser, being desirous that my name may not be connected with any subject which may be distorted into a political aspect.I shall set out for Bedford this day sennight & return to our harvest. ever affectionately yours
            
              Th: Jefferson
            
          
          
            P. S. I make some small draughts on you, too inconsiderable to merit letters of advice, my writing & signature being so well known
          
        